United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1136
Issued: May 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 4, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 1, 2007 regarding a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established a permanent impairment to a scheduled
member or function of the body causally related to her employment injuries.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated November 30,
2004, the Board affirmed an October 6, 2003 Office decision, denying modification of an

October 23, 2001 decision terminating compensation for wage-loss and medical benefits.1 The
Board found the weight of the medical evidence was represented by the referee orthopedic
surgeon, Dr. Perry Eagle. In addition, the Board affirmed the denial of a recurrence of disability
commencing May 2, 2001. The history of the case is provided in the Board’s prior decision and
is incorporated herein by reference. The record indicates appellant stopped working at the
employing establishment in May 2002 and has worked as an independent courier since
November 2002.
In a report dated April 21, 2005, Dr. Nicholas Diamond, an osteopath, provided a history
and results on examination. He diagnosed repetitive use/aggravation of preexisting cervical
degenerative disc disease and repetitive use/bilateral carpal tunnel syndrome. Dr. Diamond
stated, “The cumulative and repetitive work-related injury was the competent producing factor
for the claimant’s subjective and objective findings of today.” He opined that appellant had 25
percent right upper extremity impairment and a 23 percent left upper extremity impairment.
The Office requested that an Office medical adviser review Dr. Diamond’s report and
provide an opinion as to permanent impairment. In a report dated March 27, 2006, an Office
medical adviser determined that appellant had 10 percent right upper extremity impairment and 4
percent left upper extremity impairment.
In a memorandum dated November 9, 2006, the Office indicated that the Office medical
adviser had not reviewed all the relevant evidence, including the reports from Dr. Eagle, the
referee physician. By report dated November 17, 2006, the Office medical adviser indicated he
had reviewed additional medical evidence. He stated that based on Dr. Eagle’s reports, he would
retract his recommendation for a schedule award. The Office medical adviser stated that he
“would also conclude that the accepted conditions of bilateral carpal tunnel syndrome and
aggravation of cervical degenerative disc disease were not the accepted conditions. Since they
are not the accepted conditions, there could be no schedule award.”
By decision dated March 7, 2007, the Office determined that appellant was not entitled to
a schedule award under 5 U.S.C. § 8107. Appellant requested a hearing before an Office hearing
representative, which was held on July 18, 2007.
In a decision dated October 1, 2007, the hearing representative affirmed the March 7,
2007 decision. He acknowledged that the Office medical adviser’s November 17, 2006 report
was of little probative value, as he improperly concluded that bilateral carpal tunnel syndrome
and aggravation of cervical degenerative disc disease were not accepted conditions. The hearing
representative found that Dr. Diamond did not provide a rationalized medical opinion on causal
relationship between his findings and the employment injuries.

1

Docket No. 04-711 (issued November 30, 2004). The Office accepted that appellant sustained bilateral carpal
tunnel syndrome and aggravation of cervical degenerative disc disease as a result of her federal employment as a
mail processor.

2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.2 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the uniform standard applicable to all claimants.3 The
permanent impairment must be causally related to an accepted employment injury.4
ANALYSIS
In this case the Office undertook additional development of the medical evidence with
respect to entitlement to a schedule award. The initial referral to an Office medical adviser did
not include the complete medical record. In his subsequent report dated November 17, 2006, he
concluded that the accepted conditions of bilateral carpal tunnel syndrome and aggravation of
cervical degenerative disc disease were not accepted conditions based on the medical evidence,
and therefore appellant was not entitled to a schedule award. The record establishes that bilateral
carpal tunnel syndrome and aggravation of cervical degenerative disc disease were accepted
conditions and remain accepted conditions as there has been no rescission of acceptance. The
Office had properly terminated compensation for the accepted conditions, but this does not in
itself preclude a claimant from establishing an employment-related permanent impairment.5 The
November 17, 2006 report from the Office medical adviser, as noted by the hearing
representative, is of little probative value.
Since the Office began development of the medical evidence, it has the responsibility to
obtain a report which properly addresses the issues presented in the case.6 It should secure a
medical report with a rationalized medical opinion, based on a complete background, regarding a
permanent impairment causally related to the employment injuries. After such further
development as the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The case will be remanded to the Office for further development of the medical evidence
on the issue of a permanent impairment causally related to the employment injuries.
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

Rosa Whitfield Swain, 38 ECAB 368 (1987).

5

See A.A., 59 ECAB ___ (Docket No. 08-951, issued September 22, 2008).

6

See Richard Williams, 55 ECAB 343 (2004); Mae Z. Hackett, 34 ECAB 1421 (1983).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs’ dated October 1 and March 7, 2007 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: May 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

